 BELL AEROSPACE, A DIV. OF TEXTRONBell Aerospace,a Division of Textron,Inc.andInterna-tionalUnion,United Automobile,Aerospace andAgricultural Implement Workers of America, Amal-gamated Local 1286.Case 3-CA-4695May 30, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING, JENKINS, AND KENNEDYUpon a charge filed on December 2, 1971, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,Amalgamated Local 1286, herein called the Union,and duly served on Bell Aerospace, a Division ofTextron, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region 3,issued a complaint on December 21, 1971, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 12,1971, following a Board election in Case 3-RC-4987theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about December 9, 1971, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On January 3, 1972, Respon-dent filed its answer to the complaint admitting inpart,and denying in part, the allegations in thecomplaint.On February 2, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 9,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause called Company's Brief in Opposition to1Officialnotice is taken of the record in the representationproceeding,Case 3-RC-4987, asthe term"record" is defined in Secs.102 68and 102.69(f)of the Board's Rules and Regulations,Series 8, asamended.SeeLTV Electrosystems, Inc,166 NLRB 938, enfd. 388 F.2d209Motion for Summary Judgment and in Support ofPetition for Reconsideration.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, the Respondentdenies the appropriateness of the unit and in itsresponse to the Notice To Show Cause, it specificallyargues that the unit employees are managerialemployees and, as such, are excluded from thecoverage of the Act for representational purposes.We find no merit in this position.Based on the representation hearing in Case3-RC-4987, the Board issued its Decision andDirection of Election (190 NLRB No. 166) findingthat a separate unit of buyers was appropriate forcollective-bargaining purposes. The Board rejectedtheRespondent's two contentions: (1) that thebuyers were managerial employees and, as such, notentitled to representation rights under the Act and(2) that an alleged conflict would exist if the buyers,whether managerial or not, were granted representa-tion rights.In the directed election conducted by the RegionalDirector on June 16, 1971, the Union received 15votes, a majority of the 24 votes cast. The Respon-dent filed timely objections to conduct affecting theresults of the election. In substance, the objectionsalleged that one of the sample ballots had beenmarked in the "Yes" box and that, since theRespondent had conducted no campaign against theUnion and had not attempted to influence the voters,the resulting vote would not have favored the Unionif the sample ballot had remained unmarked. Afterinvestigating the objections, the Regional Director,on June 28, 1971, issued his Report on Objectionsrecommending that, absent evidence presented bythe Respondent or adduced in his investigation thattheUnion was responsible for the defacement, theobjections should be overruled, and the Union becertified.The Respondent filed with the Board timelyexceptions to the Report on Objections reiterating itsobjections. On August 12, 1971, the Board issued itsSupplemental Decision and Certification of Repre-sentative,finding that the objections raise nomaterial issue of fact or law which would warrantreversalof the Regional Director's findings andrecommendations or require a hearing. Accordingly,the Board certified the Union as exclusive represent-ative of the Respondent's buyers.683 (CA.4, 1968);Golden AgeBeverageCo.,167 NLRB 151;IntertypeCo v. Penello,269 F.Supp.573 (D C. Va., 1967);FollettCorp.,164NLRB 378,enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.197 NLRB No. 30 210DECISIONS OF NATIONAL LABORRELATIONS BOARDSubsequently, the Respondent filed with the BoardaMotion for Reconsideration of the Board's Deci-sion and Direction of Election in light of the adversedecision of the United States Court of Appeals fortheEighthCircuitdenying enforcement of theBoard'sOrder inNorth Arkansas Electric.2In itsmotion, it argued that, since the Board had relied inthe instant representation Case 3-RC-4987 on itsdecision inNorthArkansasElectricwherein a"managerial" employee was held entitled to theprotection of the Act, and since the court had judged"managerial" employees to be excluded from theprotection of the Act, the Board should reconsider itsprevious decision and dismiss the representationpetition. On May 1, 1972, the Board issued its OrderDenying Motion (196 NLRB No. 127) in which, afterdue consideration of the court's opinion in theNorthArkansas Electriccase, it denied the Respondent'sMotion for Reconsideration and found again thatbuyers herein constituted a separate appropriate unitfor collective-bargaining purposes.In itsresponse tothe Notice To Show Cause the Respondent reiteratedits arguments in support of the Motion for Reconsid-eration.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, has2North Arkansas Electric Corporation,Inc vN L R B,466 F 2d 602,denying enforcement 185 NLRB No 833SeePittsburghPlate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulationsof theBoard,Secs102 67(f) and 102 69(c)4In its answerto the complaintand in its response to theNotice ToShow Cause,the Respondent contends,in effect, that its admitted refusal tobargain was not violative of the Act because theUnion's certification wasnot final in view ofthe pendencyof theMotion forReconsideration and,maintained its principal office and place of businessatWheatfield, New York, herein called the Wheat-field plant, where it is, and has been at all timesmaterial, employed in research and development inthe design and fabrication of aerospace products.During the past year, the Respondent, in the courseand conduct of its business operations, purchased,transferred, and delivered to itsWheatfield plant,goods and materials valued in excess of $50,000 ofwhich goods and materials valued in excess of$50,000 were transported to said plant directly fromStates of the United States other than the State ofNew York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.H. THE LABORORGANIZATION INVOLVEDInternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers of Ameri-ca, Amalgamated Local 1286, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All buyers in Department 121, the Purchasingand Procurement Department, at the Respon-dent'sWheatfield, New York, plant, excluding allproductionand maintenanceemployees, all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.2.The certificationOn June 16, 1971, a majority of the employees ofRespondent in said unit,in a secretballot electionconducted under the supervision of the RegionalDirector for Region 3 designated the Union as theirrepresentative for the purpose of collective bargain-therefore,no obligation to bargain arose from the certificationWe find noment in this contention as subsec. 102 65(e) of the Rules and Regulationswhich deals,inter ahawith motions for reconsideration in representationcases, provides in subpar. (3) that"the filing and pendency of a motionunder this provision shall not unless so ordered operate tostay theeffectiveness of any action taken or directed." See also subsec 102.48(d) asto the same practice in unfair labor practice cases. BELL AEROSPACE, A DIV. OF TEXTRONing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 12, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about November 9, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 9, 1971, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,sinceNovember 9, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commen-ces to bargain in good faith with the Union as the211recognized bargaining representative in the appropn-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.BellAerospace, a Division of Textron, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.International Union, United Automobile, Aero-spaceandAgricultural ImplementWorkers ofAmerica,Amalgamated Local 1286, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All buyers in Department 121, the Purchasingand Procurement Department, at the Respondent'sWheatfield,New York, plant, excluding all pro-duction and maintenance employees, all office clericalemployees,professionalemployees,guardsandsupervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since August 12, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about November 9, 1971,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that Respondent, BellAerospace, a Division of Textron, Inc., Wheatfield,New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America, AmalgamatedLocal 1286, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All buyers in Department 121, the Purchasingand Procurement Department, at the Respon-dent'sWheatfield, New York, plant, excluding allproduction and maintenance employees, all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Wheatfield, New York, plant andlocationcopiesof the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 3,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board"shall read"Posted pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America,Amalgamated Local 1286, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All buyers in Department 121, the Pur-chasing and Procurement Department, attheRespondent'sWheatfield,New York,plant, excluding all production and mainte-nance employees, all office clerical employ-ees,professional employees, guards andsupervisors as defined in the Act.BELL AEROSPACE, ADIVISION OFTEXTRON, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111WestHuron Street, Buffalo,New York 14202,Telephone 716-842-3100.